Parker, J.
Appellant assigns as error the refusal of the trial court to sustain his plea of former jeopardy. There is no merit to this assignment of error. Evidence for the State, both at the November 1969 trial and at the subsequent January 1970 trial from which this appeal was taken, was to the effect that defendant had broken and entered premises at 438 Swannanoa River Road in Asheville which was occupied by one Elvira L. Montgomery, *255who was engaged in business under the name of “Cat and Fiddle Restaurant.” The indictment under which defendant had been tried at the November 1969 Session of court charged a different offense, having charged the defendant with breaking and entering premises located at 648 Swannanoa River Road, Asheville, N. C., occupied by one Lloyd R. Montgomery. The prior prosecution, having been for a different offense, judgment of dismissal therein would not sustain a plea of former jeopardy when defendant was brought to trial upon a new bill of indictment charging him with felonious breaking and entering of premises at a different location. State v. Stinson, 263 N.C. 283, 139 S.E. 2d 558; State v. Hicks, 233 N.C. 511, 64 S.E. 2d 871. The fact that the trial judge at the first trial granted nonsuit by reason of a fatal variance between the allegations in the indictment and the proof as to “ownership of the property involved,” rather than for fatal variance between the allegations in the indictment and the proof as to the location of the premises which had been broken and entered, is not material. In any event the two indictments charged different offenses, and a judgment of dismissal for whatever reason entered after a trial on the first indictment would not sustain a plea of former jeopardy when defendant was brought to trial on the charge contained in the second indictment.
We have examined appellant’s remaining assignments of error, most of which relate to the judge’s charge to the jury, and find them to be without merit.
No error.
Campbell and Vaughn, JJ., concur.